—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York City Department of Correction dated July 12, 1999, terminating the petitioner’s employment as a probationary correction officer, the appeal is from a judgment of the Supreme Court, Queens County (Golar, J.), entered May 4, 2000, which granted the petition, annulled the determination, and directed the appellants to reinstate the petitioner with back pay and benefits.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the petitioner’s termination for pre-rehabilitation alcohol-related absenteeism violated the Human Rights Law (see, Executive Law § 296 [1]; Matter of McEniry v Landi, 84 NY2d 554). The petitioner *683established that he was dismissed for misconduct caused by his alcoholism and that he performed his job in a satisfactory manner after his discharge from a rehabilitation program. The respondents failed to sustain their burden of establishing that the petitioner’s alcoholism rendered him incapable of performing his job at the time of his termination (see, Matter of McEniry v Landi, supra, at 560; Kroboth v Sexton, 160 AD2d 126; cf., Matter of Wolfe v Jurczynski, 241 AD2d 88; Matter of Myszczenko v City of Poughkeepsie, 239 AD2d 584). Santucci, J. P., Florio and H. Miller, JJ., concur.